Citation Nr: 0316340	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected low back disability. 

2.  Entitlement to an increased disability evaluation for a 
low back disability, characterized as degenerative disc 
disease, lumbar strain, and mechanical low back pain, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1991 to 
June 1992.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2001, it was remanded to the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, as set forth in detail below, the RO issued a 
supplemental statement of the case in January 2003.  In that 
decision, inter alia, the evaluation of the veteran's low 
back disability was increased from a 20 percent disability 
evaluation to a 40 percent evaluation.  Although a higher 
rating was assigned, since that rating was less than the 
maximum available benefit, the issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).  The case was 
returned to the Board and is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate them.

2.  An acquired psychiatric disorder was not shown in 
service, nor was a psychosis manifest within the first post-
service year.

3.  The preponderance of the evidence demonstrates that the 
veteran's psychiatric disorder, variously diagnosed as panic 
disorder with agoraphobia, obsessive-compulsive disorder, 
dysthymic disorder, and bipolar disorder, is not proximately 
due to or the result of a service-connected disability, 
including a low back disorder.  

4.  The preponderance of the evidence demonstrates that the 
veteran's underlying psychiatric condition has not worsened 
as a result of a service-connected disability, including a 
low back disorder.  

5.  The veteran's low back disability, variously diagnosed as 
degenerative disc disease, lumbar strain, and mechanical low 
back pain, is currently manifested by moderate limitation of 
motion, with complaints of pain on motion, but without 
functional loss due to pain, fracture of the vertebra, 
ankylosis, muscle spasm, absent ankle jerk, or other 
neurological findings compatible with sciatic neuropathy.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include panic 
disorder with agoraphobia, obsessive-compulsive disorder, 
dysthymic disorder, and bipolar disorder, was not incurred in 
or aggravated by service, may not be presumed to be related 
to service, and is not shown to be aggravated by, proximately 
due to, or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for a low back disability, characterized as degenerative disc 
disease, lumbar strain, and mechanical low back pain, are not 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5292, 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder that he claims has been 
caused or aggravated by his service-connected low back 
disability.  He is also seeking a disability evaluation in 
excess of 40 percent for his service-connected low back 
disability.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issues on appeal will then be 
briefly set forth.  Finally, the Board will analyze each of 
the veteran's claims separately.

Veterans Claims Assistance Act 

As noted in the August 2001 Board remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to an 
increased evaluation in January 1997, and his claim for 
service connection in January 1998, the veteran clearly 
identified the disabilities in question, the bases for the 
claims, and the benefits sought.  The claims appeared 
substantially complete on their face.  

The former well-grounded claim requirement

The VCAA eliminated the concept of a well-grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.  The RO had initially denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder by finding that it was not well 
grounded.  

Following the August 2001 remand, the RO readjudicated the 
issue listed above based on the substantive merits of the 
claim.  See the January 2003 supplemental statement of the 
case.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The RO did 
not find the increased rating claim not well grounded.  The 
Board will apply the current standard of review in evaluating 
the veteran's claims below.  

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
February 1997 rating decision, the April 1997 statement of 
the case, the November 1997 supplemental statement of the 
case, the April 1998 rating decision, the June 1998 statement 
of the case, the October 1998 supplemental statement of the 
case, the November 2000 supplemental statement of the case, 
the August 2001 Board remand, and the January 2003 
supplemental statement of the case.  A letter from the RO 
dated in August 2001, and the August 2001 Board remand 
specifically advised the veteran of his rights and 
responsibilities under the VCAA.  In those communications, 
the veteran was advised that there was no competent medical 
evidence that related a psychiatric disorder to service or to 
a service-connected disability, and that the requisite 
pathology for an increased evaluation for his service-
connected low back disorder had not been met.  In the August 
2001 letter and the August 2001 Board remand, the veteran was 
advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He has been provided in 
excess of one year to respond.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Based on the specific notice provided to 
the veteran and the development which has been accomplished, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claims.  The RO obtained or attempted to obtain the veteran's 
VA and private treatment records as they were identified by 
the veteran.  In the August 2001 Board remand, and in letters 
from the RO in August 2001 and December 2001, the veteran was 
asked to provide authorization so that VA could obtain 
private treatment records from two private physicians who had 
provided statements in support of the veteran's claim, Dr. 
R.K. and Dr. J.L.L.  The veteran failed to respond to these 
requests.  

Although the VCAA directs VA to certain actions that must be 
taken to assist a veteran, it must be noted that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  

Additionally, the veteran was afforded a series of pertinent 
VA examinations in August 2002, for the purpose of 
determining the severity and existence of the claimed 
disorders, and whether an acquired psychiatric disorder was 
related to service or to a service-connected disability.  
Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  



Analysis

Service Connection for an Acquired Psychiatric Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

Service connection for a psychosis may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

As indicated, service connection is in effect for a low back 
disability, evaluated as 40 percent disabling.  The veteran 
has claimed entitlement to service connection for an acquired 
psychiatric disorder.  The veteran has not argued that an 
acquired psychiatric disorder was incurred in service, or 
that a psychosis was shown within the first post-service 
year.  As will be explained in detail below, based upon the 
evidence of record, the Board finds that service connection 
on a direct or presumptive basis is not warranted.  It is the 
veteran's primary contention that his psychiatric disorder is 
proximately due to or the result of his low back disability.  
In the alternative, it has been averred that his psychiatric 
disorder is aggravated by his low back disability.  If the 
veteran is to be successful in his claim, essentially, the 
evidence before the Board must lead to the conclusion that it 
is at least as likely as not that his psychiatric disorder is 
proximately due to or the result of, or aggravated by, the 
veteran's service-connected low back disability.  38 C.F.R. 
§ 3.310.  If the preponderance of the evidence shows 
otherwise, the veteran's claim must be denied.  The Board has 
reviewed all of the evidence of record, and finds that the 
preponderance of that evidence is against the veteran's claim 
of service connection for an acquired psychiatric disorder on 
any basis.  

The veteran himself has theorized that his psychiatric 
disorder is directly the result of his low back disability, 
or at the very least aggravated thereby.  Although the 
veteran earnestly believes this to be true, even an educated 
guess requires some evidentiary foundation to place the 
possibility of causation in equipoise with mere coincidence.  
38 U.S.C.A. § 5107(a).  More specifically, with respect to 
any medical conjectures that could be made on his part, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered into evidence a February 1998 private medical 
statement of Dr. R.K. and a June 1998 private medical 
statement of Dr. J.L.L.  In the February 1998 statement, Dr. 
R.K. noted a back injury in service and diagnosed on Axis I a 
generalized anxiety disorder with obsessional features; rule 
out obsessional compulsive disorder; and chronic pain 
syndrome.  Dr. R.K. opined within "a reasonable degree of 
medical certainty that absent the initial injury and it's 
progression [the veteran] would not have developed the Axis I 
diagnoses."  In his June 1998 statement, Dr. J.L.L. noted 
the veteran's service-connected injury of his back and gave 
diagnostic impressions on Axis I of "post-traumatic stress 
disorder and agoraphobia secondary to his back injury."  Dr. 
J.L.L. noted an obsessive compulsive personality on Axis II, 
and explained that the veteran's underlying obsessive-
compulsive nature had magnified the significant back injury 
and had led to the development of a post-traumatic stress 
disorder.  He concluded that it was "obvious that the 
present psychiatric condition is caused by the back injury 
which occurred during [the veteran's] time in the Navy 
Service."  

While these statements are probative of the question of 
etiology of the veteran's psychiatric disorder, their 
probative value is weakened significantly due to the fact 
that they were expressly based upon the history provided to 
each of the physicians by the veteran, himself.  There is no 
indication that either Dr. J.L.L. or Dr. R.K. had the benefit 
of a review of the veteran's medical records in general, or 
his service medical records in particular.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In essence, the 
appellant's unsupported history lessens the value of the 
medical opinions rendered because the opinions of Dr. J.L.L. 
and Dr. R.K. were clearly based solely on that history.  As 
noted above, in December 2001, the veteran was provided with 
an opportunity to assist the RO in obtaining the records of 
Dr. J.L.L. and Dr. R.K.  Those records may have provided 
supportive information regarding the foundations of their 
conclusions.  Unfortunately, the veteran chose not to respond 
to this offer of assistance by the RO.  

In terms of other possible supporting medical evidence in the 
record, the Board also notes the report of an August 2002 VA 
spine examination.  Following the examination and the 
diagnoses of degenerative disk of the lumbar spine, and 
lumbar strain, the examiner conjectured that "it may well be 
that there is a correlation with the veteran's 'nervous 
disorder' and his seemingly incapacitating low back pain."  
The Board does not find this conjecture as to the etiology of 
the veteran's psychiatric disorder to be even remotely 
persuasive.  The VA spine examiner noted simply that there 
was a possibility.  We find this opinion to be speculation at 
best.  In Bloom v. West, 12 Vet. App. 185 (1999), the Court 
held that a physician's opinion that the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative".  The Board finds 
similar language that "it may well be" that there is a 
relationship between an acquired psychiatric disorder and a 
back disability in the VA spine examination report herein 
equally speculative.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of a VA psychiatric examiner who 
examined the veteran in March 1998, and the reports of a VA 
psychiatric examiner who examined the veteran in August 2002.  
Each of these VA psychiatric examiners had the benefit of a 
review of the medical record contained in the veteran's 
claims file when they examined the veteran for the express 
purpose of determining the etiology of his acquired 
psychiatric disorder.  In the March 1998 examination report, 
the VA examiner noted that the onset of the veteran's 
variously diagnosed psychiatric disorders, including panic 
disorder with agoraphobia, obsessive compulsive disorder, and 
dysthymic disorder, appeared to have been shortly after the 
death of the veteran's father-in-law in 1994.  Although the 
examiner specifically recognized that this onset occurred 
after service and shortly after the veteran had re-injured 
his back, the 1998 VA psychiatric examiner did "not see any 
clear relationship between the onset of these disorders and 
[the veteran's] time in service."  This examination report 
is deemed more probative than the private medical opinions 
because the conclusions reached in the report were based upon 
the record and not upon the veteran's recollections.  It must 
be noted that this opinion did not address the possibility of 
service connection based upon the question of whether the 
veteran's back disorder had aggravated his psychiatric 
disorder.  The examiner who examined the veteran in August 
2002, however, did focus upon this question in a January 2003 
addendum to his August 2002 VA psychiatric examination 
report.  

First, the August 2002 VA psychiatric examiner endorsed the 
conclusions of the March 1998 VA examination report, with 
limited exceptions.  In this more recent report, the VA 
examiner specifically recognized that the veteran had a 
service-connected low back disorder and recognized the 
veteran's belief that his initial psychiatric symptoms 
occurred while still in the service after being informed that 
he was being discharged secondary to his back pain.  The 
examiner stated that it was not clear that there was any 
connection to his back pain other than that it seemed to have 
precipitated the veteran's discharge from service, and that 
it was the discharge that led to the initiation of clear 
anxiety symptoms.  With respect to the question of etiology 
based upon either incurrence or aggravation, the January 2003 
addendum to the August 2002 examination report provides 
several pertinent conclusions.  First, the examiner concluded 
that "there was insufficient clear evidence to suggest 
causal relationship between the veteran's spinal injury and 
his anxiety disorder."  The examiner then stated that it was 
more likely than not that the spinal disorder did not 
aggravate the veteran's psychiatric condition.  The examiner 
did note, however, that the veteran's psychiatric condition 
had a negative effect on the veteran's coping skills.  
Finally, the VA psychiatric examiner noted that the veteran 
did not report anxiety symptoms at the point of his injury, 
only at the point of his discharge from service.  The 
examiner then stated that the veteran's personality disorder, 
by definition, pre-existed service.  In the 2003 addendum, 
the examiner explained these latter statements by noting that 
the data was not completely consistent among the veteran's 
several examinations, but that if the veteran's initial 
anxiety occurred at the point of his notification of 
discharge, then it cannot be argued that his injury caused 
aggravation, but if it occurred at the time of his father-in-
law's death, then the latter event is the most likely 
proximal cause/aggravator of his condition.  

It is significant to this discussion that both of the VA 
psychiatric examinations noted herein included a thorough 
historical review, and an equally thorough examination.  
These foundations clearly distinguish these reports from the 
private medical opinions supporting the veteran's claim in 
terms of probative value.  These reports are highly probative 
while the supporting statements' value is grossly diminished 
by the fact that they were based upon the veteran's lay 
reports of history.  Although the language used by the VA 
examiner who conducted the 2002 VA examination could have 
been better phrased, his conclusions were unambiguous.  
Essentially, the examiner stated that there was not enough 
clear evidence to even suggest a causal relationship between 
the veteran's spinal injury and an acquired psychiatric 
disorder, and that it was unlikely that the spinal disorder 
aggravated the veteran's psychiatric disorder.  

These 1998 and 2002 VA psychiatric examiners set out reasons 
for their conclusions and by their own report reviewed the 
veteran's claims file which included the contrasting opinions 
in the record.  The VA examiners specifically ruled out the 
existence of sufficient objective evidence connecting the 
psychiatric disorder and the veteran's spinal problems.  With 
respect to the question of whether the August 2002 VA 
psychiatric examiner's conclusions were responsive to the 
question of whether the veteran's low back disability has 
aggravated his psychiatric disorder, the Board notes that the 
August 2002 VA examiner categorically addressed this with 
great specificity.  Given that the 2002 VA examiner's report 
was given in direct response to the Board's remand request 
that was before him, and given the examiner's recognition of 
the veteran's low back disability, the Board can come to no 
other conclusion than that the phrases "insufficient clear 
evidence to suggest a causal relationship," and "spinal 
disorder did not aggravate psychiatric conditions" meant 
that these disease entities were totally unrelated, in terms 
of causation, aggravation, or otherwise.  The Board finds 
that the August 2002 examination and the report and addendum 
that it generated was adequate because it essentially 
provided all of the requested information, was responsive to 
the Board's requests, and evinces a thorough and 
knowledgeable review and examination.  Further examination is 
not necessary.

The Board notes with interest that the examiner who conducted 
the August 2002 VA psychiatric examination did recognize an 
interaction between the veteran's psychiatric disorder and 
his service-connected low back disability.  Significantly, 
however, he supported the likelihood of the opposite 
interaction than is being posed by the veteran herein.  
Specifically, that examiner concluded that the veteran's 
psychiatric conditions diminished the adequacy of his coping 
responses to his spinal disability.  Once again, that is the 
opposite of the veteran's allegation, and is therefore not 
supportive of his claim.  

With respect to the question of whether the veteran's 
psychiatric disorder can be linked to service on either a 
direct or presumptive basis, it is first noted that this 
theory has only more recently (after the August 2001 Board 
remand) been advanced by the veteran.  Prior to that time, 
the veteran's sole argument was that his low back disability 
had caused his psychiatric manifestations.  Regardless, the 
Board recognizes that the only positive competent evidence 
supporting the concept of direct service connection came in 
the form of the 2003 addendum to the August 2002 psychiatric 
examination report.  First, in the handwritten addendum, the 
examiner noted that the "patient does not report anxiety 
symptoms at point of injury - only at point of discharge."  
The examiner then offered conjecture regarding the question 
of aggravation based upon that premise in the typewritten 
addendum to the effect that "while the data was not 
completely consistent among [the veteran's] several 
examinations, if his initial anxiety occurred at the point of 
his notification of discharge, then it cannot be argued that 
his injury caused aggravation . . . ."  

Initially, it is important to note that the August 20002 
examiner was responding to the question of aggravation and 
not direct service causation (i.e., initial psychiatric 
manifestations in service).  More significantly, it is clear 
that the August 2002 VA examiner based the concept of anxiety 
manifestations occurring at time of discharge solely upon the 
history provided by the veteran himself.  The examiner even 
recognized that this history of in-service psychiatric 
manifestations was inconsistent in the record.  Indeed, the 
examiner who had conducted the 1998 VA psychiatric 
examination had noted that the initial anxiety manifestations 
were at the time of the death of the veteran's father-in-law 
following service.  

Clearly then, the supporting statement of the 2002 VA 
psychiatric examiner was based solely upon the history 
reported by the veteran.  Once again, it must be noted that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  There is no other competent evidence supporting 
direct or presumptive causation in the record.  The record as 
a whole discounts such service incurrence.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's psychiatric 
disorder is proximately due to or the result of a service-
connected disease or injury, that his acquired psychiatric 
disorder has been aggravated by his service-connected low 
back disability, or that his acquired psychiatric disorder 
was incurred during service, to include on a presumptive 
basis.  38 C.F.R. § 3.310(a) (2002).  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The veteran's claim must be denied on that 
basis.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply since 
there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for the claimed disorder must be denied.

Increased Evaluation for the Low Back Disability

The veteran contends that he is entitled to an increased 
evaluation for his low back disability, variously diagnosed 
as lumbar strain and degenerative disk of the lumbar spine.  
During the pendency of this appeal, the evaluation of the 
veteran's lumbar spine disorder has been increased from a 10 
percent disability evaluation to a 20 percent evaluation and 
then to a 40 percent evaluation.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (2002). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
degenerative arthritis, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  A 10 percent evaluation will be assigned with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Diagnostic Code 5003.

The veteran's low back disability, characterized as 
degenerative disc disease, lumbar strain, and mechanical low 
back pain, is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292, on the basis of lumbosacral 
strain rated under Diagnostic Code 5295, and limitation of 
motion rated under Diagnostic Code 5292.  

Under Diagnostic Code 5292, the veteran's current 40 percent 
evaluation is the highest rating available.  The RO based 
that evaluation upon the presence of moderate limitation of 
motion, which normally is afforded a 20 percent disability 
rating.  With the finding of evidence of functional 
limitation due to pain, however, the rating was increased to 
the next higher evaluation of 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292; 38 C.F.R. § 4.40.  Significantly, even 
if severe limitation of motion versus moderate limitation of 
motion was found to be accompanied by functional limitation 
due to pain (see below for a detailed assessment of 
limitation of motion), a higher evaluation could not be 
provided under Diagnostic Code 5292, since the 40 percent 
rating represents the highest evaluation available under the 
diagnostic code for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.40.  

By the same token, the veteran's current 40 percent 
evaluation is the highest rating available under Diagnostic 
Code 5295 based upon the presence of severe lumbosacral 
strain.  The Board, however, has considered all other 
diagnostic codes pertinent to the lumbar spine for the 
purpose of determining whether an evaluation in excess of 40 
percent is warranted.  

In that regard, it is noted that neither a fractured vertebra 
nor ankylosis of the lumbar spine has been shown so as to 
warrant an increased evaluation under Diagnostic Codes 5285 
or 5289.  

By the same token, since intervertebral disc syndrome has not 
been shown, consideration of Diagnostic Code 5293 is not for 
application by analogy or otherwise.  Significantly, in 
August 2002, the veteran was afforded thorough VA 
examinations of the lumbar spine that were conducted for the 
specific purpose of determining the presence of 
intervertebral disk syndrome.  The diagnosis offered by the 
examining neurologist was limited to mechanical low back 
pain.  The orthopedic diagnoses were degenerative disk of the 
lumbar spine, and lumbar strain.  Intervertebral disk 
pathology was not shown.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the veteran does not exhibit 
weakness, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by a 40 percent evaluation.  The 
medical evidence of record reveals no evidence of atrophy or 
weakness.  Although there were complaints of generalized 
lumbar pain with range of motion testing in the 2002 
orthopedic and neurological examinations, it is also noted 
that the veteran had flexion of the lumbar spine from 33 to 
55 degrees; extension from 0 to 20 degrees; and right and 
left lateral extension from 15 to 33 degrees in those 
examinations.  Considering the extent of lumbar motion 
available to the veteran, which is found to be no worse than 
moderate, and the lack of neurological deficit attributable 
to the service-connected disability, the Board does not find 
that the objective demonstration of pain on motion is 
sufficient to warrant a higher evaluation.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, or 4.59 do not provide a 
basis for a higher evaluation under Diagnostic Codes 5292.  
Once again, even if severe loss of lumbar spine motion could 
be found, since the 40 percent evaluation is the highest 
under Diagnostic Code 5292, a greater evaluation could not be 
assigned because of functional limitation due to pain or 
otherwise. 

In summary, the Board notes that a careful review of the 
competent medical evidence in this case fails to disclose the 
requisite manifestations for an increased evaluation of the 
veteran's low back disability under the pertinent Diagnostic 
Codes.  The preponderance of the evidence is against the 
veteran's claim for a higher evaluation.  The veteran's 
written and oral statements concerning the degree of his low 
back disability have been considered, but are outweighed by 
the objective medical findings on examination.  The Board has 
included in that assessment consideration of functional 
limitations resulting from pain on use as set out in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  

Entitlement to an increased disability evaluation for a low 
back disability, characterized as degenerative disc disease, 
lumbar strain, and mechanical low back pain, is denied. 


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

